Citation Nr: 0703923	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition, to include herniated discs and post-laminectomy 
spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. The veteran had a hearing before the 
Board in December 2005 and the transcript is of record.


REMAND

The veteran alleges that his current back condition is a 
result of in-service heavy lifting. Specifically, the veteran 
claims that he lifted 80-120 pound boxes as well as furniture 
as part of his military duties. This manual labor resulted in 
at least one reported incident of extreme back pain in 
February 1995. 

Service medical records confirm that the veteran was seen in 
February 1995 for low back pain whereas he was put on bed 
rest and given pain medications. No other back problems are 
noted in the records, and the veteran's April 1995 separation 
examination is silent as to any back abnormalities.

After service, the records show the veteran saw a private 
Chiropractor a few times in August 1995 for pain management 
of his back. There is a noticeable gap in the medical records 
until January 1997 where the veteran sought medical treatment 
for his continued back problems, to include a February 1997 
laminectomy and subsequent steroid injections. The 1997 
records note that the veteran also suffered a work related 
back injury on or around October 1996. One doctor referenced 
an October 1996 MRI report showing disk herniation, 
degenerative disk disease (DDD), spinal stenosis, and disk 
bulging. The MRI report itself, however, is not of record.

The veteran was afforded a VA examination in April 2003 and a 
subsequent VA medical opinion in December 2003. The April 
2003 VA examiner concluded that the veteran's current back 
condition is "more likely than not" related to his in-
service back problems, but, in rendering this opinion, the 
examiner did not have the advantage of the veteran's medical 
records, to include his service medical records, and did not 
have knowledge of the veteran's post-service injury. 

In contrast, the December 2003 examiner, having read the C-
file, concluded to the contrary:

There is no clinical evidence to suggest that the 
herniated condition began or was in evidence while the 
patient was in the military. Therefore in my opinion, it 
is less likely than not that the herniated disc in 
October 1996 is related to or aggravated by the back 
pain in the military services.

In support of his claim, the veteran submitted a December 
2004 note from a private doctor, Dr. Misch, D.O., P.C., who 
opined, "According to records reviewed - ab exam suggesting 
disc [diagnosis] of lumbar spine as of 2-7-1995."

Similarly, a January 1997 notation from Dr. Toyama of the 
Calumet Surgery Center indicates that the veteran's MRI 
report of October 1996 shows, among other things, 
"...hypertrophic facet degenerative change in combination with 
degenerative disk disease and diffuse disk bulging at L4-5." 
The finding of "degeneration" in January 1997, a mere three 
months after the veteran's work related injury, raises doubt 
of his back condition's origin. As mentioned above, the 
actual October 1996 MRI report relied upon by Dr. Toyama is 
not of record.  Moreover, since degeneration of the spine 
would be subject to presumptive service connection, the fact 
that it was found a mere four months after the one-year 
presumptive period ended also raises the question of whether 
it can be medically ascertained that the degeneration was 
likely present within the one-year presumptive period.

Indeed, other than the August 1995 Chiropractic treatment 
record, the file is missing any record of back medical 
treatment prior to January 1997, to include treatment 
subsequent to the October 1996 work injury. The veteran 
claims that he received treatment for his October 1996 back 
injury at the Hammond Clinic and from his company's doctor, 
Dr. Lee. Given the disparity in medical opinions, these 
records are crucial to the determination of this case. 
Accordingly, the RO should make an effort to obtain them.

After making an effort to obtain any missing medical records, 
the RO should obtain a VA medical opinion to reconcile the 
conflicting medical opinions. 

Accordingly, the case is REMANDED for the following action:

1.	Ask the appellant to complete release forms 
authorizing VA to request his treatment 
records from the Hammond Clinic (in 
general, without specifying any physician) 
and Dr. Lee for any treatment received in 
1996-1997. These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

2.	After obtaining the above records, to the 
extent available, obtain a VA orthopedic 
medical opinion for the claimed condition 
of a lumbar spine disability, to include 
herniated discs and post-laminectomy spinal 
stenosis to determine the extent and likely 
etiology of any lumbar spine condition 
found. The claims folder must be reviewed 
by the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
those of the April and December 2003 VA 
examiners, the October 1996 MRI report and 
Dr. Misch's December 2004 note.   The 
examiner should provide the following 
opinions:
*	Whether it is at least as likely as 
not that any back condition shown 
after service is related to in-service 
injury or disease?
*	Whether it is at least as likely as 
not that degeneration of the spine 
shown in October 1996 was present 
between June 1995 and June 1996 (the 
one-year presumptive period following 
the veteran's service)?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.	The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




